Order denying defendant’s motion to modify notice of examination modified by striking from said notice items 11 to 18, inclusive, and as so modified affirmed, without costs. Plaintiff claims there was no surrender and acceptance. Therefore, examination under items 11 to 18 is not sought to avoid the surrender and acceptance. It is only for such purpose that an examination by plaintiff as to such defense may be had. (Oshinsky v. Gumberg, 188 App. Div. 23.) Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.